 1                                UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4    EVA MARIA STANLEY,                                     Case No. 2:18-cv-01347-APG-CWH
 5                            Plaintiff,
                                                             ORDER
 6          v.
 7    UNITED STATES DEPARTMENT OF
      STATE,
 8
                              Defendant.
 9
10          Presently before the court is plaintiff Eva Maria Stanley’s motion for the appointment of

11   counsel (ECF No. 3), filed on July 25, 2018. Also before the court is plaintiff’s failure to comply

12   with the court’s order (ECF No. 7) dated August 16, 2018.

13   I.     MOTION FOR APPOINTMENT OF COUNSEL

14          Plaintiff requests court-appointed counsel, arguing that she does not have the legal

15   knowledge necessary to prosecute her case. Generally, civil litigants do not have a right to court-

16   appointed counsel. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Federal courts may

17   appoint counsel in civil actions when the litigant is indigent under 28 U.S.C. § 1915(e)(1) and has

18   demonstrated that “exceptional circumstances” exist. Id. In determining whether exceptional

19   circumstances exist, the court considers the litigant’s likelihood to succeed on the merits and

20   “[her] ability to articulate her claims pro se in light of the complexity of the legal issues

21   involved.” Id.

22          Given that plaintiff paid the $400 filing fee, the court is unable to determine whether

23   plaintiff is indigent under 28 U.S.C. §1915(e)(1). (Receipt of Payment (ECF No. 6).) Further,

24   based on the record, the court is unable to assess plaintiff’s likelihood of success on the merits.

25   Lastly, the court finds that the issues and facts are not so complex that plaintiff is unable to

26   present her case. Plaintiff’s complaint and court filings indicate an ability to articulate her claims

27   pro se. Therefore, the court will deny plaintiff’s motion for the appointment of counsel.

28   //
 1   II.    FAILURE TO COMPLY WITH THE COURT’S ORDER

 2          On August 2, 2018, and on August 16, 2018, this court ordered plaintiff to file a redacted

 3   copy of her complaint due to the number of personal identifiers contained in the complaint.

 4   (Order Denying Application (ECF No. 5); Order (ECF No. 7).) Plaintiff was to file the redacted

 5   complaint for the public record by September 4, 2018. (Order (ECF No. 7).) Plaintiff did not

 6   comply with the court’s order and informed the court that she did not intend to delete information

 7   in her complaint. (Notice (ECF No. 8).)

 8          Plaintiff is advised that under Rule 5.2 of the Federal Rules of Civil Procedure and Local

 9   Rule IC 6-1, parties should partially redact personal-data identifiers from court filings. Personal-

10   identifiers include social security numbers, names of minor children, dates of birth, financial

11   account numbers, home addresses, and tax identification numbers. LR IC 6-1(a). Further, the

12   parties are solely responsible for redacting such personal identifiers. LR IC 6-1(c).

13           Here, plaintiff’s complaint has exhibits that contain multiple personal identifiers,

14   including dates of birth, social security numbers, and home addresses. Pursuant to the Local

15   Rules and the Federal Rules of Civil Procedure, such personal information should be partially

16   redacted from court filings. See Fed. R. Civ. Pro. 5.2; LR IC 6-1. The court orders plaintiff to

17   file a redacted version of her complaint in order to prevent the use of such personal identifiers for

18   an improper purpose. The unredacted version of the complaint will remain on the docket under

19   seal. Plaintiff is advised that failure to comply with this order will result in the issuance of an

20   order to show cause.

21          IT IS THEREFORE ORDERED that plaintiff’s motion for appointment of counsel (ECF

22   No. 3) is DENIED without prejudice.

23          IT IS FURTHER ORDERED that plaintiff must file a redacted version of her complaint

24   (ECF No. 1-1) by December 3, 2018.

25

26          DATED: October 30, 2018

27
                                                            C.W. HOFFMAN, JR.
28                                                          UNITED STATES MAGISTRATE JUDGE


                                                  Page 2 of 2
